Citation Nr: 0423711	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 19, 1977 to 
November 30, 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran provided testimony before the undersigned 
Veteran's Law Judge in May 2004.  At this hearing the veteran 
submitted additional evidence along with a waiver of RO 
review of that evidence.

The claim for entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a decision dated in September 1979, the Board denied 
service connection for an acquired psychiatric disorder.

2.  In May 1999, the claimant undertook to reopen his claim 
for service connection for an acquired psychiatric disorder.

3.  The additional evidence submitted to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder includes additional evidence, 
constituting evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

Under VCAA, VA will inform the claimant of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In light of the favorable determination 
contained herein reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
further development with regard to the duties to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was denied by the Board in 
September 1979 on the basis that the veteran's psychiatric 
disability pre-existed service and did not increase in 
severity during service.  That determination is final.  38 
U.S.C.A. § 7104 (West 2002).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence of record at the time of the September 1979 
Board decision included the veteran's service medical records 
and a report of post service VA examination.  In a report of 
medical history completed in July 1977, in conjunction with 
examination for enlistment into service, the veteran 
indicated that he did not have or had not had depression, 
excessive worry, or nervous trouble of any sort.  Psychiatric 
evaluation on clinical examination at that time was normal.  
In November 1977, on his 21st day of training, and date of 
discharge, the veteran was sent to an emergency room due to 
two days of "peculiar behavior."  He was admitted for 
hospitalization with a diagnosis of paranoid schizophrenia.  
On admittance, he displayed poor eye contact, an agitated 
mood, and flat affect with inappropriate laughter at times.  
He was incoherent at times.  He admitted that he felt people 
were reading his mind.  He stated that this was associated 
with the fact that God had called him into the service.  He 
had poor insight and poor judgment.  He was prescribed 
medication to control his agitation.  It was reported that it 
became apparent the veteran was having an acute schizophrenic 
break, and that four others had occurred prior to entering 
the Air Force.  The veteran talked openly about his previous 
hospitalizations.  He was discharged five days later with a 
diagnosis of acute schizophrenic episode, moderate, resolved, 
with a predisposition of paranoid schizophrenia.

On VA psychiatric examination in July 1978, the veteran 
reported a history of multiple nervous breakdowns prior to 
enlistment, essentially yearly from 1970.  He indicated he 
had been advised not to report this pre-service medical 
history on enlistment.  Following mental status examination, 
the diagnosis was undifferentiated-type schizophrenia in 
partial remission.

The newly submitted evidence includes a letter dated in July 
1977 from R.F.D., C.S.W. and E.F.E., C.S.W. wherein it was 
reported the veteran had been treated since 1969 for 
schizophrenic reaction.  A letter dated in February 2000 from 
B.L.H., M.D. references a pre-service correspondence from 
Community Mental Health which stated the veteran had 
schizophrenia and needed medication.  The additional evidence 
also includes letters dated in August and September 2000 from 
R.L.N., MSW.  These letters give a history of the veteran's 
military service and his mental health during and since 
service.  Based on that history, the social worker opined 
that the veteran's psychiatric disability increased in 
severity due to service.  As such there is newly submitted 
evidence that the veteran's psychiatric disorder was 
aggravated by service, which was not contained in the 
veteran's claims file at the time of the January 1999 Board 
denial.  

The Board notes that this evidence is material to the 
veteran's service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Consequently, the Board is of the 
opinion that new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder is granted. 


						(CONTINUED ON NEXT PAGE)

REMAND

In view of the Board's decision granting reopening of the 
appellant's claim, the RO must consider the reopened claim on 
a de novo basis.  However, further development of the medical 
evidence is required prior to such consideration.  

The record indicates the veteran has received psychiatric 
treatment from Copper County Mental Health Center from 1969, 
essentially yearly at medical facilities from 1970, and at a 
VA medical facility from December 2000.  Reports of such 
treatment and/or evaluation are not of record, and may be 
useful in adjudication of the claim de novo.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received notice of the information and evidence necessary 
to substantiate his claim, notice of which evidence, if any, 
the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA, and notice that he should 
provide any evidence in his possession that pertains to the 
claim.  Accordingly a remand is required in order for the 
appellant to be provided proper VCAA notice.

Therefore, in order to fully and fairly adjudicate the 
veteran's reopened claim, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement to 
service connection for an acquired 
psychiatric disorder, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of the medical facilities where 
he received psychiatric treatment, 
essentially yearly, from 1970 until 
entrance into service, and request the 
necessary authorizations for obtaining 
records from these facilities.  The 
veteran should also be requested to 
identify all providers of psychiatric 
treatment and/or evaluation since 
service, to include any VA medical 
facility.  The RO should attempt to 
obtain all reports of such treatment 
and/or evaluation of the veteran.  

3.  The RO should request the necessary 
authorization from the veteran in order 
to request records of treatment of the 
veteran from the Copper County Mental 
Health Center for the period from 1969 to 
present.

4.  After the development requested above 
has been performed, the veteran should be 
provided a VA psychiatric examination.  
The veteran's claims file must be 
provided to the examiner and reviewed by 
the examiner prior to examination of the 
veteran.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
pre-existing psychiatric disorder 
chronically increased in severity in 
service, and, if so, whether any increase 
was beyond a normal progression of the 
disease.  All opinions expressed must be 
accompanied by complete rationale.

5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

6.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the reopened claim on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the veteran, and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), which considers all evidence 
obtained since the May 2002 SSOC.  The 
veteran should be given the appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



